 

NET TALK.COM, INC.

 

RESTRICTED STOCK AND WARRANT PURCHASE AGREEMENT

 

THIS RESTRICTED STOCK AND WARRANT PURCHASE AGREEMENT (this “Agreement”) is made
and entered into on the 11th day of March, 2014, by and between Net Talk.com,
Inc., a Florida corporation (the “Company”), and Telestrata LLC, a Colorado
limited liability company (“Purchaser”). Capitalized terms used but not defined
in the this Agreement will have the respective meanings specified in Exhibit A
hereto.

 

WHEREAS, the Company desires to issue and sell to Purchaser, and Purchaser
desires to purchase, 25,441,170 shares of Common Stock, par value $0.001 per
share, of the Company (the “Purchased Shares”), which represents 48.88% of the
current issued and outstanding Common Stock of the Company, and a Warrant for
twenty-percent of the issued and outstanding shares of Common Stock on the date
such Warrant is exercised (the “Warrant”) on the terms set forth herein.

 

NOW, THEREFORE, the Company and Purchaser hereby agree as follows:

 

1.          Agreement to Sell and Purchase

 

1.1           Purchase. Subject to the terms and conditions hereof, at the
Closing (as hereinafter defined) the Company hereby agrees to issue and sell to
Purchaser, and Purchaser agrees to purchase from the Company, the Purchased
Shares for the per share purchase price of $0.14, and the Warrant for the price
of $1,817,123.30, for an aggregate sum of $4,571,939.84 (the “Purchase Price”).

 

1.2           Closing. The closing of the sale and purchase of the Purchased
Shares and the Warrant under this Agreement (the “Closing”) shall take place at
10:00 a.m. on the date hereof, at the offices of Kendall, Koenig & Oelsner PC,
1999 18th Street, Suite 1825, Denver, Colorado 80202 or at such other time or
place, or in such other manner, as the Company and Purchaser may mutually agree
(such date is hereinafter referred to as the “Closing Date”)

 

1.3           Payment. At the Closing, Purchaser will pay $500,000 through the
conversion and cancellation of two Secured Convertible Promissory Notes issued
by the Company to the Purchaser and attached hereto as Exhibits B-1 and B-2 (the
“Closing Payment”). $3,571,939.84 of the Purchase Price has already been paid by
Purchaser as follows (the “Pre-Payment” and together with the Closing Payment,
collectively, the “Initial Payment”):

 

(a)          $837,373.16 in the form of wire transfers to the Company from an
affiliate of the Purchaser; and

 

(b)          $2,734,566.68 in the form of payments made by an affiliate of the
Purchaser on behalf of the Company to third parties for the support of the
Company’s mobile network traffic that have been invoiced to the Company
(“Maintenance Payments”), which such invoices shall be cancelled as paid by
Purchaser at the Closing and be of no further force and effect.

 

 

 

  

1.4           Delivery of Certificates. At the Closing, subject to the terms and
conditions hereof, the Company will deliver to Purchaser, against payment of the
Initial Payment, (a) a certificate representing the number of Purchased Shares
to be purchased at the Closing by Purchaser and (b) the Warrant in the form
attached hereto as Exhibit C. The certificates shall be issued to Purchaser in
the name specified on the signature page hereto.

 

1.5           Purchase Price Disbursements.

 

(a)          Following the Initial Payment, the Purchaser will continue to make,
or cause to be made, (i) cash payments directly to the Company in an amount of
up to $250,000, based on cash disbursement requests from the Company, for use by
the Company to support operational, marketing and other business-related costs
of the Company (“Additional Cash”) and (ii) indirect cash payments for support
of the Company’s traffic on the network of an affiliate of Buyer to third
parties on behalf of the Company and certain nonrecurring charges in an amount
of up to $250,000 (“Additional Maintenance Payments” and together with the
Additional Cash, collectively, the “Additional Payments” and each such
Additional Payment, a “Purchase Price Disbursement”).

 

(b)          In no event shall Purchaser ever be required to make a Purchase
Price Disbursement which, when aggregated with the Initial Payment and all prior
Purchase Price Disbursements, is greater than the Purchase Price.

 

1.6           Stockholder Rights. Purchaser (or any successor in interest) shall
have all stockholder rights (including voting, dividend and liquidation rights)
with respect to all of the Purchased Shares, subject, however, to the transfer
restrictions set forth herein. Additionally, with respect to the Warrant,
Purchaser shall have full voting rights in the shares of Common Stock underlying
the Warrant (the “Underlying Shares”), but will not have dividend or liquidation
rights with respect to such Underlying Shares.

 

1.7           In-Kind Contributions. Until July 15, 2014, Purchaser will
provide, or will cause to be provided, certain services to the Company
representing monthly recurring charges to Purchaser, or Purchaser’s designee,
related to management time and other operational support for back-office
functions for which no additional cash payments by either of Purchaser or
Purchaser’s designee shall be required (collectively, “In-Kind Contributions”).

 

1.8           Board of Directors. Upon the Closing, the authorized size of the
board of directors of the Company (the “Board”) shall be seven (7) members and
the Board shall consist of Nadir Aljazrawi, Firas Aljazrawi and Raya Alsaigh,
Anastasios Kyriakides, Kenneth Hosfeld, George Gabb and a seventh independent
director to be selected by the members of the Board. Each of Mr. Kyriakides, Mr.
Hosfeld and Dr. Gabb are deemed to be Company Directors, as such term is defined
herein. Mr. Kyriakides shall be designated as Chairman and Secretary of the
Board. At each annual meeting of shareholders of the Company, beginning with the
annual meeting for the calendar year 2015 (the “2015 Meeting”), the shareholders
shall elect directors to hold office until the next succeeding annual meeting.
Each director shall hold office until his or her term of office expires and
until such director’s successor is elected and qualifies, unless such director
sooner dies, resigns or is removed by the shareholders of the Company at any
annual or special meeting held after the 2015 Meeting.

 

2

 

  

1.9           Management Warrants. Upon consummation of the transactions
contemplated by this Transaction Documents, the Board of Directors of the
Company will approve the creation of a pool of equity incentive Warrants in the
same percentage and on the same terms as the Warrant (the “Warrant Pool”), which
such Warrant Pool shall be available for issuance to employees, consultants and
management of the Company, at the direction of the Company Directors, as such
term is defined herein.

 

1.10         Officers. At Closing, the Officers of the Company shall be
appointed as follows: Anastasios Kyriakides – CEO and Corporate Secretary; Samer
Bishay – President; Steven Healy – Chief Financial Officer; Nicholas Kyriakides
– Chief Operating Officer; Garry Paxinos – Chief Technology Officer; and Kenneth
Hosfeld – Executive Vice President.

 

2.          Representations And Warranties Of The Company.

 

Except as set forth on a Schedule of Exceptions delivered by the Company to
Purchaser at the Closing, the Company hereby represents and warrants to
Purchaser as of the date of this Agreement as set forth below.

 

2.1           Organization, Good Standing and Qualification. The Company is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Florida. The Company has all requisite corporate power and
authority to own and operate its properties and assets, to execute and deliver
this Agreement and the Registration Rights Agreement, the form of which is
attached hereto as Exhibit D (the “Registration Rights Agreement”), to issue and
sell the Purchased Shares, and to carry out the provisions of this Agreement and
the Registration Rights Agreement and to carry on its business as presently
conducted and as presently proposed to be conducted. The Company is duly
qualified to do business and is in good standing as a foreign corporation in all
jurisdictions in which the nature of its activities and of its properties (both
owned and leased) makes such qualification necessary, except for those
jurisdictions in which failure to do so would not have a material adverse effect
on the Company or its business.

 

2.2           Subsidiaries. The Company does not own or control any equity
security or other interest of any other corporation, partnership, limited
liability company or other business entity. The Company is not a participant in
any joint venture, partnership, limited liability company or similar
arrangement. Since its inception, the Company has not consolidated or merged
with, acquired all or substantially all of the assets of, or acquired the stock
of or any interest in any corporation, partnership, limited liability company or
other business entity.

 

3

 

 

2.3           Compliance.

 

(a)          Except as disclosed in Schedule 2.3(a) attached hereto, neither the
Company nor any Subsidiary (i) is in default under or in violation of (and no
event has occurred that has not been waived that, with notice or lapse of time
or both, would result in a default by the Company or any Subsidiary under), nor
has the Company or any Subsidiary received notice of a claim that it is in
default under or that it is in violation of, any indenture, loan or credit
agreement or any other agreement or instrument to which it is a party or by
which it or any of its properties is bound, except such that, individually or in
the aggregate, such default(s) and violations(s) would not have or reasonably be
expect to have a Material Adverse Effect, (ii) is in violation of any order of
any court, arbitrator or governmental body, or (iii) is in violation of any of
the provisions of its certificate or articles of incorporation, bylaws or other
organizational or charter documents. The execution, delivery, and performance of
and compliance with this Agreement, and the Registration Rights Agreement, and
the issuance and sale of the Purchased Shares pursuant hereto, will not, with or
without the passage of time or giving of notice, result in any such material
violation, or be in conflict with or constitute a material default under any
such term or provision, or result in the creation of any mortgage, pledge, lien,
encumbrance or charge upon any of the properties or assets of the Company or the
suspension, revocation, impairment, forfeiture or nonrenewal of any permit,
license, authorization or approval applicable to the Company, its business or
operations or any of its assets or properties.

 

(b)          The business of the Company and each Subsidiary is presently being
conducted in accordance with all applicable foreign, federal, state and local
governmental laws, rules, regulations and ordinances (including, without
limitation, rules and regulations of each governmental and regulatory agency,
self-regulatory organization and Trading Market applicable to the Company or any
Subsidiary), except such that, individually or in the aggregate, the
noncompliance therewith would not have or reasonably be expect to have a
Material Adverse Effect. The Company has all franchises, permits, licenses,
consents and other governmental or regulatory authorizations and approvals
necessary for the conduct of its business as now being conducted by it unless
the failure to possess such franchises, permits, licenses, consents and other
governmental or regulatory authorizations and approvals, individually or in the
aggregate, would not have or reasonably be expect to have a Material Adverse
Effect, and the Company has not received any written notice of proceedings
relating to the revocation or modification of any of the foregoing. For purposes
of this Agreement, “Trading Market” means the following markets or exchanges on
which the Common Stock is listed or quoted for trading on the date in question:
the NYSE Arca, the American Stock Exchange, the New York Stock Exchange, the
Nasdaq Global Select Market, Nasdaq Global Market, the Nasdaq Capital Market, or
any tier of the over-the-counter (“OTC”) market. No governmental orders,
permissions, consents, approvals or authorizations are required to be obtained
and no registrations or declarations are required to be filed in connection with
the execution and delivery of this Agreement or the issuance of the Purchased
Shares, except such as have been duly and validly obtained or filed, or with
respect to any filings that must be made after the Closing, as will be filed in
a timely manner.

 

2.4           Capitalization.

 

(a)          The authorized capital stock of the Company, the number of shares
of such capital stock issued and outstanding, and the number of shares of
capital stock reserved for issuance upon the exercise or conversion of all
outstanding warrants, stock options, and other securities issued by the Company,
as of the date hereof, are set forth on Schedule 2.4(a) attached hereto. All of
such outstanding shares, have been, or upon issuance will be, validly issued,
are fully paid and nonassessable.

 

4

 

 

(b)          Except as disclosed in Schedule 2.4(b) attached hereto:

 

(i)          no holder of shares of the Company’s capital stock has any
preemptive rights or any other similar rights or has been granted or holds any
Liens or encumbrances suffered or permitted by the Company;

 

(ii)         there are no outstanding options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into, or exercisable or exchangeable for, any
shares of capital stock of the Company or any Subsidiary, or contracts,
commitments, understandings or arrangements by which the Company or any
Subsidiary is or may become bound to issue additional shares of capital stock of
the Company or any Subsidiary or options, warrants, scrip, rights to subscribe
to, calls or commitments of any character whatsoever relating to, or securities
or rights convertible into, or exercisable or exchangeable for, any shares of
capital stock of the Company or any Subsidiary;

 

(iii)        there are no outstanding debt securities, notes, credit agreements,
credit facilities or other agreements, documents or instruments evidencing
Indebtedness (as defined in Section 2.13 hereof) of the Company or any
Subsidiary in excess of $100,000 or by which the Company or any Subsidiary is or
may become bound and involves Indebtedness in excess of $100,000;

 

(iv)        there are no financing statements securing obligations in any
material amounts, either singly or in the aggregate, filed in connection with
the Company or its Subsidiaries;

 

(v)         except for the Registration Rights Agreement, there are no
agreements or arrangements under which the Company or any Subsidiary is
obligated to register the sale of any of their securities under the Securities
Act of 1933, as amended (the “Securities Act”);

 

(vi)        there are no outstanding securities or instruments of the Company or
any Subsidiary that contain any redemption or similar provisions, and there are
no contracts, commitments, understandings or arrangements by which the Company
or any Subsidiary is or may become bound to redeem a security of the Company or
a Subsidiary;

 

2.5           Authorization; Binding Obligations. All corporate action on the
part of the Company, its officers, directors and stockholders necessary for the
authorization of this Agreement and the Registration Rights Agreement, the
performance of all obligations of the Company hereunder and thereunder at the
Closing and the authorization, sale, issuance and delivery of the Purchased
Shares pursuant hereto has been taken. The Agreement and the Registration Rights
Agreement, when executed and delivered, will be valid and binding obligations of
the Company enforceable in accordance with their terms, except (a) as limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other laws of
general application affecting enforcement of creditors’ rights, (b) general
principles of equity that restrict the availability of equitable remedies, and
(c) to the extent that the enforceability of any indemnification provisions in
the Registration Rights Agreement may be limited by applicable laws.

 

5

 

 

2.6           Transactions with Affiliates. Except as otherwise provided in the
existing contracts with those officers, directors and employees set forth on
Schedule 2.6 hereto, there are no obligations of the Company to officers,
directors, stockholders, or employees of the Company other than (a) for payment
of salary for services rendered, (b) reimbursement for reasonable expenses
incurred on behalf of the Company and (c) for other standard employee benefits
made generally available to all employees (including stock option agreements
outstanding under any stock option plan approved by the Board of Directors of
the Company). None of the officers, directors or, to the best of the Company’s
knowledge, key employees or stockholders of the Company or any members of their
immediate families, is indebted to the Company or has any direct or indirect
ownership interest in any firm or corporation with which the Company is
affiliated or with which the Company has a business relationship, or any firm or
corporation that competes with the Company, other than (i) passive investments
in publicly traded companies (representing less than 1% of such company) which
may compete with the Company and (ii) investments by venture capital funds with
which directors of the Company may be affiliated and service as a board member
of a company in connection therewith due to a person’s affiliation with a
venture capital fund or similar institutional investor in such company. No
officer, director or stockholder, or any member of their immediate families, is,
directly or indirectly, interested in any material contract with the Company
(other than such contracts as relate to any such person’s ownership of capital
stock or other securities of the Company).

 

2.7           Title to Properties and Assets; Liens, Etc. The Company has good
and marketable title to its properties and assets and good title to its
leasehold estates, in each case subject to no mortgage, pledge, lien, lease,
encumbrance or charge, other than (a) those resulting from taxes which have not
yet become delinquent, (b) minor liens and encumbrances which do not materially
detract from the value of the property subject thereto or materially impair the
operations of the Company, and (c) those that have otherwise arisen in the
ordinary course of business.

 

2.8           Litigation. Except as set forth on Schedule 2.8, there is no
action, suit, proceeding or investigation pending or, to the Company’s
knowledge, currently threatened against the Company that would reasonably be
expected to result, either individually or in the aggregate, in any material
adverse change in the assets, condition, affairs or prospects of the Company,
financially or otherwise, or any change in the current equity ownership of the
Company or that questions the validity of this Agreement or the Registration
Rights Agreement or the right of the Company to enter into any of such
agreements, or to consummate the transactions contemplated hereby or thereby.
The foregoing includes, without limitation, actions pending or, to the Company’s
knowledge, threatened involving the prior employment of any of the Company’s
employees, their use in connection with the Company’s business of any
information or techniques allegedly proprietary to any of their former
employers, or their obligations under any agreements with prior employers. The
Company is not a party or to its knowledge subject to the provisions of any
order, writ, injunction, judgment or decree of any court or government agency or
instrumentality. There is no action, suit, proceeding or investigation by the
Company currently pending or which the Company intends to initiate.

 

6

 

  

2.9           Obligations of Management. Each officer and key employee of the
Company is currently devoting substantially all of his or her business time to
the conduct of the business of the Company. The Company is not aware that any
officer or key employee of the Company is planning to work less than full time
at the Company in the future. No officer or key employee is currently working
or, to the Company’s knowledge, plans to work for a competitive enterprise,
whether or not such officer or key employee is or will be compensated by such
enterprise.

 

2.10         Registration Rights and Voting Rights. Except as required pursuant
to the Registration Rights Agreement, the Company is presently not under any
obligation, and has not granted any rights, to register under the Securities Act
of 1933, as amended (the “Securities Act”), any of the Company’s presently
outstanding securities or any of its securities that may hereafter be issued. To
the Company’s knowledge, no stockholder of the Company has entered into any
agreement with respect to the voting of equity securities of the Company.

 

2.11         Real Property Holding Corporation. The Company is not a real
property holding corporation within the meaning of Code Section 897(c)(2) and
any regulations promulgated thereunder.

 

2.12         Executive Officers. To the knowledge of the Company, no executive
officer or person nominated to become an executive officer of the Company (a)
has been convicted in a criminal proceeding or is a named subject of a pending
criminal proceeding (excluding minor traffic violations) or (b) is or has been
subject to any judgment or order of, the subject of any pending civil or
administrative action by the Securities and Exchange Commission (the
“Commission”) or any self-regulatory organization.

 

7

 

  

2.13         Commission Documents, Financial Statements. The Common Stock of the
Company is registered pursuant to Section 12(g) of the Securities Exchange Act
of 1934, as amended (the “Exchange Act”), and the Company has filed all reports,
schedules, forms, statements and other documents required to be filed by it with
the Commission pursuant to the reporting requirements of the Exchange Act. At
the times of their respective filings, all of the aforementioned reports,
schedules, forms, statements and other documents required to be filed by it with
the Commission (the “Commission Documents”) complied in all material respects
with the requirements of the Securities Act and the Exchange Act and the rules
and regulations of the Commission promulgated thereunder, and did not contain
any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading. Each registration statement and any amendment thereto filed by the
Company during the two years preceding the date hereof pursuant to the
Securities Act and the rules and regulations thereunder, as of the date such
statement or amendment became effective, complied as to form in all material
respects with the Securities Act and did not contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary in order to make the statements made therein not misleading; and
each prospectus filed pursuant to Rule 424(b) under the Securities Act, as of
its issue date and as of the closing of any sale of securities pursuant thereto
did not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary in order to make the
statements made therein, in the light of the circumstances under which they were
made, not misleading. As of their respective dates, the financial statements of
the Company included in the Commission Documents complied as to form in all
material respects with applicable accounting requirements and the published
rules and regulations of the Commission. Such financial statements have been
prepared in accordance with GAAP applied on a consistent basis during the
periods involved (except (i) as may be otherwise indicated in such financial
statements or the notes thereto or (ii) in the case of unaudited interim
statements, to the extent they may not include footnotes or year-end adjustments
or may be condensed or summary statements), and fairly present in all material
respects the financial position of the Company and its Subsidiaries as of the
dates thereof and the results of operations and cash flows for the periods then
ended (subject, in the case of unaudited statements, to normal year-end audit
adjustments).

 

2.14         Registration and Approval of Sale of the Purchased Shares. Based in
material part upon the representations and warranties herein (and in the
Registration Rights Agreement) of the Purchaser, the Company has complied and
will comply with all applicable federal and state securities laws in connection
with the offer, issuance and sale of the Purchased Shares hereunder. Assuming
the accuracy of the representations and warranties in Article IV hereof (and
assuming no change in applicable law and no unlawful distribution of the
Purchased Shares by the Purchaser or other Persons), no registration under the
Securities Act is required for the offer and sale of the Purchased Shares by the
Company to the Purchaser as is contemplated hereby. Neither the Company nor any
Person acting on its behalf, directly or indirectly, has or will sell, offer to
sell or solicit offers to buy any of the Purchased Shares or similar securities
to, or solicit offers with respect thereto from, or enter into any negotiations
relating thereto with, any Person, or has taken or will take any action so as to
either (a) bring the issuance and sale of any of the Purchased Shares under the
registration provisions of the Securities Act or applicable state securities
laws, or (b) trigger shareholder approval provisions under the rules or
regulations of any Trading Market. Neither the Company nor any of its affiliates
that it controls, nor any Person acting on its or their behalf, has: (x) engaged
in any form of general solicitation or general advertising (within the meaning
of Regulation D under the Securities Act) in connection with the offer or sale
of any of the Purchased Shares; or (y) directly or indirectly made any offers or
sales of any security or solicited any offers to buy any security under
circumstances that would cause the offering of the Purchased Shares pursuant to
this Agreement to be integrated with prior offerings by the Company for purposes
of the Securities Act in a manner that would prevent the Company from selling
the Purchased Shares pursuant to Regulation D and Rule 506 thereof under the
Securities Act, nor will the Company or any of its affiliates that it controls
or Persons acting on its or their behalf engage in any form of general
solicitation or take any action or steps that would cause the offering of the
Securities to be integrated with other offerings.

 

8

 

  

2.15         Indebtedness and Other Contracts. Except as disclosed on Schedule
2.15 attached hereto, neither the Company nor any Subsidiary (a) has any
outstanding Indebtedness (as defined below in this Section 2.15), (b) is a party
to any contract, agreement or instrument, the violation of which, or default
under, by any other party to such contract, agreement or instrument would result
in a Material Adverse Effect, (c) is in violation of any term of or in default
under any contract, agreement or instrument relating to any Indebtedness, except
where such violations and defaults would not result, individually or in the
aggregate, in a Material Adverse Effect, or (d) is a party to any contract,
agreement or instrument relating to any Indebtedness, the performance of which,
in the judgment of the Company’s officers, has or is expected to have a Material
Adverse Effect. For purposes of this Agreement: (x) “Indebtedness” of any Person
means, without duplication (i) all indebtedness for borrowed money, (ii) all
obligations issued, undertaken or assumed as the deferred purchase price of
property or services (other than trade payables entered into in the ordinary
course of business), (iii) all reimbursement or payment obligations with respect
to letters of credit, surety bonds and other similar instruments, (iv) all
obligations evidenced by notes, bonds, debentures or similar instruments,
including obligations so evidenced incurred in connection with the acquisition
of property, assets or businesses, (v) all indebtedness created or arising under
any conditional sale or other title retention agreement, or incurred as
financing, in either case with respect to any property or assets acquired with
the proceeds of such indebtedness (even though the rights and remedies of the
seller or bank under such agreement in the event of default are limited to
repossession or sale of such property), (vi) all monetary obligations under any
leasing or similar arrangement which, in connection with generally accepted
accounting principles, consistently applied for the periods covered thereby, is
classified as a capital lease, (vii) all indebtedness referred to in clauses (i)
through (vi) above secured by (or for which the holder of such Indebtedness has
an existing right, contingent or otherwise, to be secured by) any mortgage,
Lien, pledge, change, security interest or other encumbrance upon or in any
property or assets (including accounts and contract rights) owned by any Person,
even though the Person which owns such assets or property has not assumed or
become liable for the payment of such indebtedness, and (viii) all Contingent
Obligations in respect of indebtedness or obligations of others of the kinds
referred to in clauses (i) through (vii) above; (y) “Contingent Obligation”
means, as to any Person, any direct or indirect liability, contingent or
otherwise, of that Person with respect to any indebtedness, lease, dividend or
other obligation of another Person if the primary purpose or intent of the
Person incurring such liability, or the primary effect thereof, is to provide
assurance to the obligee of such liability that such liability will be paid or
discharged, or that any agreements relating thereto will be complied with, or
that the holders of such liability will be protected (in whole or in part)
against loss with respect thereto; and (z) “Person” means an individual, a
limited liability company, a partnership, a joint venture, a corporation, a
trust, an unincorporated organization and a government or any department or
agency thereof.

 

2.16         Solvency. The Company has not taken, nor does it have any intention
to take, any steps to seek protection pursuant to any bankruptcy or similar law.
The Company does not have any actual knowledge nor has it received any written
notice that its creditors intend to initiate involuntary bankruptcy proceedings
or any actual knowledge of any fact that, as of the date hereof, would
reasonably lead a creditor to do so. After giving effect to the transactions
contemplated hereby to occur at the Closing, the Company will not be Insolvent
(as hereinafter defined). For purposes of this Agreement, “Insolvent” means (i)
the present fair saleable value of the Company’s assets is less than the amount
required to pay the Company’s total Indebtedness, contingent or otherwise, (ii)
the Company is unable to pay its debts and liabilities, subordinated, contingent
or otherwise, as such debts and liabilities become absolute and matured, (iii)
the Company intends to incur or believes that it will incur debts that would be
beyond its ability to pay as such debts mature or (iv) the Company has
unreasonably small capital with which to conduct the business in which it is
engaged as such business is now conducted and is proposed to be conducted.

 

9

 

  

2.17         Off-Balance Sheet Arrangements. There is no transaction,
arrangement, or other relationship between the Company and an unconsolidated or
other off-balance sheet entity that is required to be disclosed by the Company
in its Exchange Act filings and is not so disclosed or that if made or not made
would be reasonably likely to have a Material Adverse Effect.

 

2.18         Foreign Corrupt Practices. None of the Company, any Subsidiary, nor
any of their respective directors, officers, agents, employees or other Persons
acting on behalf of such subsidiaries has, in the course of their respective
actions for or on behalf of the Company or any of its subsidiaries (a) used any
corporate funds for any unlawful contribution, gift, entertainment or other
unlawful expenses relating to political activity, (b) made any direct or
indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds, (c) violated or is in violation of any provision
of the U.S. Foreign Corrupt Practices Act of 1977, as amended or (d) made any
unlawful bribe, rebate, payoff, influence payment, kickback or other unlawful
payment to any foreign or domestic government official or employee.

 

2.19         Insurance. Except as disclosed in Schedule 2.19 attached hereto,
the Company and each Subsidiary are insured by insurers of recognized financial
responsibility against such losses and risks and in such amounts as management
of the Company believes to be prudent and customary in the businesses in which
the Company and each Subsidiary are engaged. Neither the Company nor any
Subsidiary has been refused any insurance coverage sought or applied for and
neither the Company nor any Subsidiary has any reason to believe that it will
not be able to renew its existing insurance coverage as and when such coverage
expires or to obtain similar coverage from similar insurers as may be necessary
to continue its business at a cost that would not have a Material Adverse
Effect.

 

2.20         Employee Relations. Neither the Company nor any Subsidiary is a
party to any collective bargaining agreement or employs any member of a union.
No Executive Officer of the Company (as defined in Rule 501(f) of the Securities
Act) has notified the Company that such officer intends to leave the Company or
otherwise terminate such officer’s employment with the Company. No Executive
Officer of the Company, to the knowledge of the Company, is, or is now, in
violation of any material term of any employment contract, confidentiality,
disclosure or proprietary information agreement, non-competition agreement, or
any other contract or agreement or any restrictive covenant, and, to the actual
knowledge of the Company, the continued employment of each such executive
officer does not subject the Company or any Subsidiary to any liability with
respect to any of the foregoing matters. The Company and each Subsidiary are in
compliance with all federal, state, local and foreign laws and regulations
respecting employment and employment practices, terms and conditions of
employment and wages and hours, except where failure to be in compliance would
not, either individually or in the aggregate, reasonably be expected to result
in a Material Adverse Effect.

 

10

 

  

2.21         Intellectual Property Rights. The Company and its Subsidiaries own
or possess the rights to use all patents, trademarks, domain names (whether or
not registered) and any patentable improvements or copyrightable derivative
works thereof, websites and intellectual property rights relating thereto,
service marks, trade names, copyrights, licenses and authorizations which are
necessary for the conduct of its business as now conducted (collectively, the
“Intellectual Property Rights”) without any conflict with the rights of others,
except any failures as, individually or in the aggregate, are not reasonably
likely to have a Material Adverse Effect. Neither the Company nor any Subsidiary
has received a written notice that the Intellectual Property Rights used by the
Company or any Subsidiary violates or infringes upon the rights of any Person.
To the knowledge of the Company, all such Intellectual Property Rights are
enforceable and there is no existing infringement by another Person of any of
the Intellectual Property Rights, other than as disclosed on Schedule 2.8
hereof. The Company and its Subsidiaries have taken reasonable measures to
protect the value of the Intellectual Property Rights.

 

2.22         Environmental Laws. The Company and each of its Subsidiaries (a)
are in compliance with any and all Environmental Laws (as hereinafter defined),
(b) have received all permits, licenses or other approvals required of them
under applicable Environmental Laws to conduct their respective businesses and
(c) are in compliance with all terms and conditions of any such permit, license
or approval where, in each of the foregoing clauses (a), (b) and (c), the
failure to so comply could be reasonably expected to have, individually or in
the aggregate, a Material Adverse Effect. The term “Environmental Laws” means
all federal, state, local or foreign laws relating to pollution or protection of
human health or the environment (including, without limitation, ambient air,
surface water, groundwater, land surface or subsurface strata), including,
without limitation, laws relating to emissions, discharges, releases or
threatened releases of chemicals, pollutants, contaminants, or toxic or
hazardous substances or wastes (collectively, “Hazardous Materials”) into the
environment, or otherwise relating to the manufacture, processing, distribution,
use, treatment, storage, disposal, transport or handling of Hazardous Materials,
as well as all authorizations, codes, decrees, demands or demand letters,
injunctions, judgments, licenses, notices or notice letters, orders, permits,
plans or regulations issued, entered, promulgated or approved thereunder.

 

2.23         Tax Matters. The Company and each of its Subsidiaries (a) have made
or filed all federal and state income and all other tax returns, reports and
declarations required by any jurisdiction to which it is subject, (b) have paid
all taxes and other governmental assessments and charges that are material in
amount, shown or determined to be due on such returns, reports and declarations,
except those being contested in good faith and (c) have set aside on its books
reasonably adequate provision for the payment of all taxes for periods
subsequent to the periods to which such returns, reports or declarations apply,
except where such failure would not have a Material Adverse Effect. There are no
unpaid taxes in any material amount claimed to be due by the taxing authority of
any jurisdiction, and the officers of the Company know of no basis for any such
claim.

 

11

 

  

2.24         Internal Accounting and Disclosure Controls. The Company is in
compliance in all material respects with the requirements of the Sarbanes-Oxley
Act of 2002 that are effective as of the date hereof and applicable to it, and
any and all rules and regulations promulgated by the Commission thereunder that
are effective and applicable to it as of the date hereof to the best of its
abilities. The Company maintains a system of internal accounting controls and
disclosure controls and procedures that it believes are appropriate given the
size and circumstances of the Company. The Company maintains and will continue
to maintain a standard system of accounting established and administered in
accordance with GAAP and the applicable requirements of the Exchange Act.

 

2.25         Investment Company Status. The Company is not, and immediately
after receipt of payment for the Securities will not be, an “investment
company,” an “affiliated person” of, “promoter” for or “principal underwriter”
for, or an entity “controlled” by an “investment company,” within the meaning of
the Investment Company Act of 1940, as amended.

 

2.26         Material Contracts. Each contract of the Company that involves
expenditures or receipts in excess of $100,000 (each, a “Material Contract”) is
in full force and effect and is valid and enforceable in accordance with its
terms. The Company is and has been in material compliance with all applicable
terms and requirements of each Material Contract and, other than as disclosed on
Schedule 2.15 hereto, no event has occurred or circumstance exists that (with or
without notice or lapse of time) may contravene, conflict with or result in a
violation or breach of, or give the Company or any other entity the right to
declare a default or exercise any remedy under, or to accelerate the maturity or
performance of, or to cancel, terminate or modify any Material Contract. The
Company has not given or received from any other Person any notice or other
communication (whether oral or written) regarding any actual, alleged, possible
or potential violation or breach of, or default under, any Material Contract.

 

2.27         Inventory. All inventory of the Company consists of a quality and
quantity usable and salable in the ordinary course of business, except for
obsolete items and items of below-standard quality, all of which have been or
will be written off or written down to net realizable value on the audited
consolidated balance sheet of the Company and its Subsidiaries as of December
31, 2012. The quantities of each type of inventory (whether raw materials,
work-in-process, or finished goods) are not excessive, but are reasonable and
warranted in the present circumstances of the Company.

 

2.28         No Disagreements with Accountants. There are no disagreements of
any kind presently existing, or reasonably anticipated by the Company to arise,
between the Company and the accountants formerly or presently employed by the
Company.

 

2.29         Manipulation of Price. The Company has not, and to its knowledge no
one acting on its behalf has, taken, directly or indirectly, any action designed
to cause or to result or that could reasonably be expected to cause or result,
in the stabilization or manipulation of the price of any security of the Company
to facilitate the sale or resale of any of the Securities.

 

12

 

  

2.30         Listing and Maintenance Requirements. The Company has not, in the
12 months preceding the date hereof, received notice from any Trading Market on
which the Common Stock is or has been listed or quoted to the effect that the
Company is not in compliance with the listing or maintenance requirements of
such Trading Market. The Company is in compliance with all such maintenance
requirements.

 

2.31         Application of Takeover Protections. The Company and its Board of
Directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provision under the Company’s Certificate of Incorporation (or
similar charter documents) or the laws of its state of incorporation that is or
could become applicable to the Purchaser as a result of the Purchaser and the
Company fulfilling their obligations or exercising their rights under the
Transaction Documents, including without limitation the Company’s issuance of
the Securities and the Purchaser’s ownership of the Securities.

 

2.32         OFAC. Neither the issuance of the Securities to the Purchaser, nor
the use of the respective proceeds thereof by the Company, shall cause the
Company to violate the U.S. Bank Secrecy Act, as amended, and any applicable
regulations thereunder or any of the sanctions programs administered by the U.S.
Department of the Treasury’s Office of Foreign Assets Control (“OFAC”) of the
United States Department of Treasury, any regulations promulgated thereunder by
OFAC or under any affiliated or successor governmental or quasi-governmental
office, bureau or agency and any enabling legislation or executive order
relating thereto. Without limiting the foregoing, the Lender (i) is not a person
whose property or interests in property are blocked or subject to blocking
pursuant to Section 1 of Executive Order 13224 of September 23, 200l Blocking
Property and Prohibiting Transactions With Persons Who Commit, Threaten to
Commit, or Support Terrorism (66 Fed. Reg. 49079 (2001)), (ii) does not engage
in any dealings or transactions prohibited by Section 2 of such executive order,
or is otherwise associated with any such person in any manner violative of
Section 2, or (iii) is not a person on the list of Specially Designated
Nationals and Blocked Persons or subject to the limitations or prohibitions
under any other OFAC regulation or executive order.

 

2.33         Disclosure. All disclosure provided to the Purchaser regarding the
Company, its business and the transactions contemplated hereby, including the
Schedules to this Agreement, furnished by or on behalf of the Company are true
and correct and do not contain any untrue statement of a material fact or omit
to state any material fact necessary in order to make the statements made
therein, in light of the circumstances under which they were made, not
misleading; provided however, the Company makes no representation as to studies
and reports prepared by third parties not engaged by the Company and included in
the materials delivered to Purchaser.

 

13

 

  

3.          Representations And Warranties Of Purchaser.

 

Purchaser hereby represents and warrants to the Company, as follows (provided
that such representations and warranties do not lessen or obviate the
representations and warranties of the Company set forth in this Agreement):

 

3.1           Requisite Power and Authority. Purchaser has all necessary power
and authority to execute and deliver this Agreement and the Registration Rights
Agreement and to carry out their provisions. All action on Purchaser’s part
required for the lawful execution and delivery of this Agreement and the
Registration Rights Agreement has been taken. Upon their execution and delivery,
this Agreement and the Registration Rights Agreement will be valid and binding
obligations of Purchaser, enforceable in accordance with their terms, except
(a) as limited by applicable bankruptcy, insolvency, reorganization, moratorium
or other laws of general application affecting enforcement of creditors’ rights,
(b) as limited by general principles of equity that restrict the availability of
equitable remedies, and (c) to the extent that the enforceability of the
indemnification provisions of the Registration Rights Agreement may be limited
by applicable laws.

 

3.2           Investment Representations. Purchaser understands that the
Purchased Shares, the Warrant and the Underlying Shares have not been registered
under the Securities Act. Purchaser also understands that the Purchased Shares
and the Warrant are being offered and sold pursuant to an exemption from
registration contained in the Securities Act based in part upon Purchaser’s
representations contained in the Agreement. Purchaser hereby represents and
warrants as follows:

 

(a)          Purchaser Bears Economic Risk. Purchaser has substantial experience
in evaluating and investing in private placement transactions of securities in
companies similar to the Company so that it is capable of evaluating the merits
and risks of its investment in the Company and has the capacity to protect its
own interests. Purchaser must bear the economic risk of this investment
indefinitely unless the Purchased Shares, the Warrant or the Underlying Shares
are registered pursuant to the Securities Act, or an exemption from registration
is available. Purchaser understands that there is no assurance that any
exemption from registration under the Securities Act will be available and that,
even if available, such exemption may not allow Purchaser to transfer all or any
portion of the Purchased Shares the Warrant or the Underlying Shares, in the
amounts or at the times Purchaser might propose.

 

(b)          Acquisition for Own Account. Purchaser is acquiring the Purchased
Shares and the Warrant for Purchaser’s own account for investment only, and not
with a view towards their distribution.

 

(c)          Purchaser Can Protect Its Interest. Purchaser represents that by
reason of its, or of its management’s, business or financial experience,
Purchaser has the capacity to protect its own interests in connection with the
transactions contemplated in this Agreement, and the Registration Rights
Agreement. Further, Purchaser is aware of no publication of any advertisement in
connection with the transactions contemplated in the Agreement.

 

14

 

  

(d)          Accredited Investor. Purchaser represents that it is an accredited
investor within the meaning of Regulation D under the Securities Act.

 

(e)          Company Information. Purchaser has had an opportunity to discuss
the Company’s business, management and financial affairs with directors,
officers and management of the Company and has had the opportunity to review the
Company’s operations and facilities. Purchaser has also had the opportunity to
ask questions of and receive answers from, the Company and its management
regarding the terms and conditions of this investment.

 

(f)          Rule 144. Purchaser acknowledges and agrees that the Purchased
Shares, the Warrant and the Underlying Shares are “restricted securities” as
defined in Rule 144 promulgated under the Securities Act as in effect from time
to time and must be held indefinitely unless they are subsequently registered
under the Securities Act or an exemption from such registration is available.
Purchaser has been advised or is aware of the provisions of Rule 144, which
permits limited resale of shares purchased in a private placement subject to the
satisfaction of certain conditions, including, among other things: the
availability of certain current public information about the Company, the resale
occurring following the required holding period under Rule 144 and the number of
shares being sold during any three-month period not exceeding specified
limitations.

 

3.3           Transfer Restrictions. Each Purchaser acknowledges and agrees that
the Purchased Shares, the Warrant and the Underlying Shares, if issued, are
subject to restrictions on transfer as set forth in this Agreement.

 

4.          Registration; Disposition.

 

4.1           Registration Rights. Notwithstanding anything else in this
Agreement to the contrary, the Company agrees to undertake the actions necessary
to effect registration of the Purchased Shares, the Warrant or the Underlying
Shares in accordance with the Registration Rights Agreement.

 

4.2           Disposition of Purchased Shares and Warrant. At any time prior to
the registration of the Purchased Shares, the Warrant or the Underlying Shares
pursuant to the Registration Rights Agreement, Purchaser shall make no
disposition of the Purchased Shares, the Warrant or the Underlying Shares, as
applicable, unless and until there is compliance with all of the following
requirements:

 

(a)          Purchaser shall have complied with all requirements of this
Agreement applicable to the disposition of the Purchased Shares, the Warrant or
the Underlying Shares, as applicable.

 

(b)          Purchaser shall have provided the Company with written assurances,
in form and substance satisfactory to the Company, that (a) the proposed
disposition does not require registration of the Purchased Shares, the Warrant
or the Underlying Shares, as applicable, under the 1933 Act or (b) all
appropriate action necessary for compliance with the registration requirements
of the 1933 Act or any exemption from registration available under the 1933 Act
(including Rule 144) has been taken.

 

15

 

  

The Company shall not be required (i) to transfer on its books any Purchased
Shares, the Warrant or any Underlying Shares, as applicable, which have been
sold or transferred in violation of the provisions of this Agreement or (ii) to
treat as the owner of the Purchased Shares, the Warrant or the Underlying
Shares, as applicable, or otherwise to accord voting, dividend or liquidation
rights to, any transferee to whom the Purchased Shares, the Warrant or the
Underlying Shares, as applicable, have been transferred in contravention of this
Agreement.

 

4.3           Restrictive Legends. Until such time as the Purchaser shares are
registered pursuant to the Registration Rights Agreement, the stock certificates
for the Purchased Shares, the Warrant and the Underlying Shares shall be
endorsed with the following restrictive legends:

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933 AS AMENDED. THEY MAY NOT BE SOLD, OFFERED FOR SALE,
PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS
TO THE SECURITIES UNDER SAID ACT OR AN OPINION OF COUNSEL SATISFACTORY TO THE
COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED.”

 

5.          Sale and Transfer Restrictions.

 

5.1           Restrictions. Purchaser agrees not to make any sale, assignment,
encumbrance, hypothecation, pledge, conveyance in trust, gift, transfer by
request, devise or descent, or other transfer or disposition of any kind,
including, but not limited to, transfers to receivers, levying creditors,
trustees or receivers in bankruptcy proceedings or general assignees for the
benefit of creditors, whether voluntary or by operation of law, directly or
indirectly, of all or any portion of the Purchased Shares, the Warrant or the
Underlying Shares, as applicable (each, a “Transfer”), unless and until:

 

(a)          there is then in effect an applicable registration statement under
the Securities Act of 1933, as amended (the “Securities Act”), or other
applicable law covering such proposed Transfer and such Transfer is made in
accordance with such registration statement; or

 

(b)          (A) The transferee has agreed in writing to be bound by the terms
of this Agreement, (B) Purchaser shall have notified the Company of the proposed
Transfer and shall have furnished the Company with a detailed statement of the
circumstances surrounding the proposed Transfer, (C) the Company has agreed in
writing to such Transfer, and (D) if reasonably requested by the Company,
Purchaser shall have furnished the Company with an opinion of counsel,
reasonably satisfactory to the Company, that such Transfer will not require
registration of such shares under the Securities Act.

 

16

 

  

5.2           Permitted Transfers.

 

(a)          Notwithstanding Section 5.1(a) above and subject to the
requirements of this Agreement, Purchaser may Transfer the Purchased Shares, the
Warrant or the Underlying Shares, as applicable, to (1) a partnership
transferring to its Affiliates, partners, limited partners or former partners in
accordance with partnership interests, (2) a corporation transferring to any
affiliated entity, including, without limitation, any subsidiary or parent
corporation, or affiliated partnership, limited liability company or investment
fund, (3) a limited liability company transferring to Affiliates, including but
not limited to affiliated investment funds, its members or former members in
accordance with their interest in the limited liability company; (4) the
Company; (6) any other Stockholder of the Company; (7) any affiliate, trust or
relative of Purchaser for estate planning purposes; or (8) Purchaser’s executor,
administrator, trustee, or personal representative at death or involuntarily by
operation of law (each a “Permitted Transfer”).

 

(b)          The transferor and transferee of a Permitted Transfer shall execute
and deliver to the Company such documents and instruments of conveyance as may
be necessary or appropriate, in the opinion of counsel to the Company, to effect
such Transfer and to confirm (1) the transferee’s agreement to be bound by the
provisions of this Agreement, plus such transferee’s assumption of all monetary
or other obligations of the transferor with respect to the Purchased Shares, the
Warrant or the Underlying Shares, as applicable, being transferred and (2) the
transferor’s agreement to guarantee the prompt payment and performance of such
assumed obligations.

 

(c)          In the event that Purchaser or Purchaser’s Permitted Transferee
(the “Stockholder”) dies or becomes disabled, as such term is defined in Section
72(m)(7) of the Internal Revenue Code, all shares of Common Stock held by the
Stockholder at the time of such death or disability, may be transferred in
accordance with subsections (a) and (d) of this Section 5.2

 

(d)          In the case of Transfer of Purchased Shares at death or
involuntarily by operation of law, the Transfer shall be confirmed by
presentation to the Company of legal evidence of such Transfer, in form and
substance satisfactory to counsel to the Company, confirming such Transfer and
that such transferor (and/or such transferor’s estate) remains liable for all
monetary obligations with respect to such interest.

 

(e)          The transferor and transferee shall furnish the Company with the
transferee’s taxpayer identification number, sufficient information to determine
the transferee’s initial tax basis in the interests transferred, and any other
information reasonably necessary to permit the Company to file all required
federal and state tax returns and other legally required information statements
or returns. Without limiting the generality of the foregoing, the Company shall
not be required to recognize any rights of the transferee with respect to any
transferred interests until the Company has received such information.

 

5.3           Unauthorized Transfers. In the event that, prior to the
registration of the Purchased Shares, the Warrant or the Underlying Shares, as
applicable, pursuant to the Registration Rights Agreement, any Transfer or
attempted Transfer is in violation of this Agreement, the parties engaging in
such Transfer or attempted Transfer shall be liable to indemnify and hold the
Company harmless from all costs, liabilities, and damages to the Company
(including, without limitation, incremental tax liability and fees and expenses
of legal counsel) as a result of such Transfer or attempted Transfer and efforts
to enforce the indemnity granted hereby.

 

17

 

  

5.4           Joinder of Transferees. Until such time as the Purchased Shares,
the Warrant or the Underlying Shares, as applicable, are registered pursuant to
the Registration Rights Agreement, the provisions of this Agreement shall be
binding upon the successors in interest to any of the Purchased Shares, the
Warrant or the Underlying Shares, as applicable. The Company shall not permit
the transfer of any of the Purchased Shares, the Warrant or the Underlying
Shares, as applicable, on its books or issue a new certificate representing any
of the Purchased Shares, the Warrant or the Underlying Shares, as applicable,
unless and until the person to whom such security is to be transferred shall
have executed a written agreement, substantially in the form of this Agreement,
pursuant to which such person becomes a party to this Agreement and agrees to be
bound by all the provisions hereof as if such person were a Stockholder.

 

6.          Immediate Vesting. 100% of the Purchased Shares shall immediately
vest.

 

7.          Indemnification; Remedies

 

7.1           Survival of Representations and Warranties. All representations
and warranties of the parties contained in this Agreement shall survive the
Closing Date until 18 months following the Closing Date (the “Expiration Date”),
other than the representations contained in Section 2.3(b), Section 2.4, Section
2.5, Section 2.7, Section 2.8, Section 2.15, Section 2.23, Section 3.1 and
Section 10.13 which shall survive until 30 days following the expiration of the
applicable statutes of limitations; provided, however, (i) representations which
are the basis for claims asserted under this Agreement before the expiration of
such applicable time periods shall also survive until the final resolution of
those claims; and (ii) any representation or warranty made fraudulently by a
party hereto shall survive the Closing without limitation. Covenants and
agreements contained in this Agreement shall survive the Closing without
limitation.

 

7.2           Indemnification.

 

(a)          Subject to the provisions of this Article 7, the Company shall
indemnify, defend and hold harmless Purchaser and its Affiliates, and their
respective stockholders, members, partners, managers, officers, directors,
employees, representatives, controlling persons, counsel, agents, successors and
assigns (collectively, “Purchaser Indemnified Parties”), from and against, and
will pay to any Purchaser Indemnified Party the amount of, any and all claims,
demands, Proceedings, losses, damages, penalties, liabilities, obligations,
settlement payments, costs and expenses of every kind whatsoever (including
costs of investigating, preparing or defending any such claim or Proceeding and
legal fees and disbursements) (collectively, “Losses”), as and when incurred by
such Purchaser Indemnified Party and whether or not involving a third-party
claim, incurred or suffered by any of the Purchaser Indemnified Parties, arising
out of or relating to (without duplication): (i) any inaccuracy of any
representation or warranty of Company in this Agreement, (ii) any breach of any
covenant or agreement of Company in this Agreement or the Registration Rights
Agreement, and (iii) any broker’s, finder’s, financial advisor’s or other
similar fees and commissions payable in connection with the transactions
contemplated by this Agreement to persons engaged by Company. Company’s maximum
aggregate liability to Purchaser Indemnified Parties for indemnification under
this 7.2 will not exceed the Purchase Price.

 

18

 

  

(b)          Subject to the provisions of this Article 7, Purchaser shall
indemnify, defend and hold harmless Company and its Affiliates and their
respective stockholders, members, partners, managers, officers, directors,
employees, representatives, controlling persons, counsel, agents, successors and
assigns (collectively, “Company Indemnified Parties”), from and against any and
all Losses as and when incurred by such Company Indemnified Party and whether or
not involving a third-party claim, incurred or suffered by any of the Company
Indemnified Parties, arising out of or relating to (without duplication): (i)
any inaccuracy of any representation or warranty of Purchaser in this Agreement,
(ii) any breach of any covenant or agreement of Purchaser in this Agreement or
the Registration Rights Agreement, or (iii) any broker’s, finder’s, financial
advisor’s or other similar fees and commissions payable in connection with the
transactions contemplated by this Agreement to persons engaged by Purchaser.
Purchaser’s maximum aggregate liability to Company Indemnified Parties for
indemnification under this Section 7.2(b) will not exceed the Purchase Price.

 

(c)          The right to indemnification, payment of Losses or other remedy
based on such representations, warranties, covenants and obligations under this
Article 7 will not be affected by any investigation conducted with respect to,
or any knowledge acquired (or capable of being acquired) at any time, whether
before or after the execution and delivery of this Agreement, with respect to
the accuracy or inaccuracy of or compliance with, any such representation,
warranty, covenant, or obligation. The waiver of any condition based on the
accuracy of any representation or warranty, or on the performance of or
compliance with any covenant or obligation, will not affect the right to
indemnification, payment of Losses, or other remedy based on such
representations, warranties, covenants and obligations.

 

7.3           Claims. If a claim for Losses (a “Claim”) is to be made by a
Purchaser Indemnified Party or a Company Indemnified Party (an “Indemnified
Party”), such Indemnified Party shall give notice (a “Claim Notice”) to
(i) Company, in the case of an indemnification claim pursuant to 7.2 or
(ii) Purchaser, in the case of an indemnification claim pursuant to 7.2(a)
(“Indemnifying Party”). Such Claim Notice shall state the estimated aggregate
amount of Losses pertaining to such Claim (the “Indemnification Amount”) and
include a summary of known, relevant facts with respect to the Claim. If any
Proceeding is filed or instituted making a claim against any Indemnified Party
with respect to a matter subject to indemnity hereunder, notice thereof shall be
given to the Indemnifying Party as promptly as practicable; however, the failure
of any Indemnified Party to give timely notice hereunder shall not affect rights
to indemnification hereunder, except to the extent such Indemnified Party is
actually prejudiced by such failure (to the extent determined by a court of
competent jurisdiction). After receipt of such a notice of a Proceeding, the
Indemnifying Party shall have the right to defend the Indemnified Party against
the Proceeding with counsel of its choice satisfactory to the Indemnified Party,
unless the nature of the claim creates an ethical conflict or otherwise makes it
inadvisable for the same counsel to represent the Indemnified Party and the
Indemnifying Party, so long as (a) the Indemnifying Party notifies the
Indemnified Party in writing within 30 days after the Indemnified Party has
given notice of the claim or Proceeding that the Indemnifying Party will
indemnify the Indemnified Party from and against the entirety of any Losses the
Indemnified Party may suffer resulting from, arising out of, relating to, in the
nature of, or caused by the Claim or raised in the Proceeding, (b) the
Indemnifying Party provides the Indemnified Party with evidence reasonably
acceptable to the Indemnified Party that the Indemnifying Party will have the
financial resources to defend against the Proceeding and fulfill its
indemnification obligations hereunder, (c) the Proceeding involves only a claim
for money damages and no other relief binding the Indemnified Party, and (d) the
Indemnifying Party conducts the defense of the Proceeding actively and
diligently. The Indemnifying Party shall not compromise or settle such
Proceeding without the written consent of the Indemnified Party not to be
unreasonably withheld. In all other cases the Indemnified Party may defend the
claim or Proceeding with counsel of its choosing at the expense of the
Indemnifying Party. The Indemnified Party may, at its own cost, participate in
the investigation, trial and defense of any such Proceeding defended by the
Indemnifying Party and any appeal arising therefrom. The parties shall cooperate
with each other in connection with any defense in any notifications to insurers.
If the Indemnifying Party fails to promptly and diligently assume the defense of
such Proceeding after receipt of notice hereunder, the Indemnified Party against
which such Claim has been asserted shall (upon delivering notice to such effect
to the Indemnifying Party) have the right to undertake the defense, compromise
or settlement of such Proceeding with counsel of its own choosing at the expense
of the Indemnifying Party and the Indemnifying Party shall have the right to
participate therein at its own cost.

 

19

 

  

7.4           Offsets. In order to secure the indemnification obligations of
Company provided for in Article 7, the Purchaser shall have the right to offset
any Indemnification Amount (subject to the limits on liability set forth in
Section 7.2(a)), as set forth in a Claim Notice pursuant to Section 7.3, against
the aggregate Additional Maintenance Payment amount set forth in Section 1.5(a)
(each such offset a “Disbursement Offset Amount”).

 

7.5           Claim Objection.

 

(a)          If Company objects to any amount claimed in connection with any
Claim specified in any Claim Notice delivered by Purchaser (a “Purchaser Claim
Notice”), Company shall, within 15 Business Days after delivery of such
Purchaser Claim Notice (the “Response Period”), deliver to Purchaser a
certificate, executed by an authorized officer of Company (a “Company’s
Objection Certificate”), which shall specify in reasonable detail (i) each such
amount to which Company objects and (ii) the nature and basis for each such
objection.

 

(b)          If Purchaser has not received a Company’s Objection Certificate
objecting to the Indemnification Amount with respect to a Claim prior to the
expiration of the applicable Response Period, Company shall be deemed to have
agreed to the Purchaser Claim Notice and to have acknowledged the correctness of
the Indemnification Amount claimed with respect to such Claim, or (ii) if
Purchaser shall have received a Company’s Objection Certificate pursuant to
Section 7.5(a) prior to the expiration of the Response Period with respect to a
Claim as to which any portion of the Indemnification Amount claimed is not
objected to, Company shall be deemed to have agreed to that portion of the
Purchaser Claim Notice and to have acknowledged the correctness of that portion
of the Indemnification Amount claimed as to which no objection is raised in
Company’s Objection Certificate.

 

20

 

  

(c)          If Purchaser shall have received within the applicable Response
Period a Company’s Objection Certificate contesting the amount claimed with
respect to any Claim specified in the Purchaser Claim Notice, the Disbursement
Offset Amount shall be reduced by the amount equal to the portion of the
Indemnification Amount objected to in the applicable Company’s Objection
Certificate, except in accordance with written instructions executed by each of
an authorized officer of Purchaser and Company.

 

(d)          Upon either (x) written instructions executed by each of an
authorized officer of Purchaser and Company or(y) a final, non-appealable
decision, award, or settlement of a litigation or arbitration with respect of
any Claim Objection, the Disbursement Offset Amount will be increased (subject
to the limitations of liability set forth in Section 9.2(a)) or decreased by the
amount set forth in the written instructions, decision, award or settlement of
such litigation or arbitration, as the case may be.

 

7.6           Exclusive Remedy. After the Closing, the indemnification provided
in this Article 7 (including all limitations contained herein), shall be the
sole and exclusive remedy for all breaches of this Agreement, including the
breach of any representation, warranty, covenant or agreement contained herein,
other than claims based upon the fraud of another party, or claims for specific
performance as provided herein.

 

8.          Conditions To Closing.

 

8.1           Conditions to Purchaser’s Obligations at the Closing. Purchaser’s
obligations to purchase the Purchased Shares at the Closing are subject to the
satisfaction, at or prior to the Closing Date, of the following conditions:

 

(a)          Representations and Warranties True; Performance of Obligations.
The representations and warranties made by the Company in Section 2 hereof shall
be true and correct in all material respects as of the Closing Date with the
same force and effect as if they had been made as of the Closing Date, and the
Company shall have performed all obligations and conditions herein required to
be performed or observed by it on or prior to the Closing.

 

(b)          Legal Investment. On the Closing Date, the sale and issuance of the
Purchased Shares shall be legally permitted by all laws and regulations to which
Purchasers and the Company are subject.

 

(c)          Consents, Permits, and Waivers. The Company shall have obtained any
and all consents, permits and waivers necessary or appropriate for consummation
of the transactions contemplated by the Agreement and the Registration Rights
Agreement (including any filing required to comply with the Securities Act, the
Exchange Act) except for such as may be properly obtained subsequent to the
Closing.

 

(d)          Corporate Documents. The Company shall have delivered to Purchaser
or their counsel copies of all corporate documents of the Company as Purchaser
shall reasonably request.

 

21

 

  

(e)          Absence of Material Changes. Other than as previously disclosed, in
writing, to Purchaser, neither the Company nor any of the Company’s Subsidiaries
shall have sustained, since the date of the latest audited financial statements
included in the Company’s most recent periodic report on Form 10-K filed with
the Commission, any loss or interference with its business from fire, explosion,
flood or other calamity, whether or not covered by insurance, or from any labor
dispute or court or governmental action, order or decree, or (ii) since such
date, there shall not have been any change in the capital stock or long-term
debt of the Company or any of the Company’s Subsidiaries or any change, or any
development involving a prospective change, in or affecting the condition
(financial or otherwise), results of operations, properties, business or
prospects of the Company or the Company’s Subsidiaries, in any such case
described in clause (i) or (ii) is, individually or in the aggregate, would have
a Material Adverse Effect.

 

(f)          Compliance Certificate. The Company shall have delivered to
Purchasers a Compliance Certificate, executed by the President of the Company,
dated the Closing Date, to the effect that the conditions specified in
subsections (a), (c), (d) and (f) of this Section 8.1 have been satisfied.

 

(g)          Secretary’s Certificate. Purchasers shall have received from the
Company’s Secretary, a certificate having attached thereto (i) the Company’s
Restated Charter as in effect at the time of the Closing, (ii) the Company’s
Bylaws as in effect at the time of the Closing, (iii) resolutions approved by
the Board authorizing the transactions contemplated hereby, (iv) resolutions
approved by the Company’s stockholders authorizing the filing of the Restated
Charter and (v) good standing certificates with respect to the Company from the
applicable authorities in Delaware and Florida, dated a recent date before the
Closing.

 

(h)          Note Issuance. The Company shall have issued to the Purchaser a
secured promissory note, in the form attached hereto as Exhibit E, in the
principal amount equal to the Initial Investment, which such principal amount
shall be increased upon each Purchase Price Disbursement.

 

(i)          Registration Rights Agreement. The Registration Rights Agreement
substantially in the form attached hereto as Exhibit D shall have been executed
and delivered by the parties thereto.

 

(j)          Board of Directors. Bylaws. The Bylaws of the Company shall have
been amended to provide that the Board of Directors shall consist of seven (7)
members and the members shall be appointed as follows: three (3) members shall
be appointed by Purchaser (the “Purchaser Directors”), one of whom shall be the
Chief Executive Officer of the Company, or in the event there is no Chief
Executive Officer, such Purchaser Director shall be appointed by Purchaser; one
(1) member shall be Anastasios Kyriakides, or his successor, and shall be
elected by the holders of the Common Stock of the Company; two (2) shall be
elected by the holders of the Common Stock of the Company (each such director
elected by the holders of the Common Stock, the “Company Directors”); and one
(1) shall be an independent member identified by the Board and elected by the
holders of the Common Stock of the Company.

 

(k)          Proceedings and Documents. All corporate and other proceedings in
connection with the transactions contemplated at the Closing hereby and all
documents and instruments incident to such transactions shall be reasonably
satisfactory in substance and form to Purchaser and Purchaser’s special counsel,
and Purchaser and Purchaser’s special counsel shall have received all such
counterpart originals or certified or other copies of such documents as they may
reasonably request.

 

22

 

  

8.2           Conditions to Obligations of the Company. The Company’s obligation
to issue and sell the Purchased Shares at each Closing is subject to the
satisfaction, on or prior to such Closing, of the following conditions:

 

(a)          Representations and Warranties True. The representations and
warranties in Section 3 made by those Purchaser shall be true and correct in all
material respects at the date of the Closing, with the same force and effect as
if they had been made on and as of said date.

 

(b)          Performance of Obligations. Purchaser shall have performed and
complied with all agreements and conditions herein required to be performed or
complied with by Purchaser on or before the Closing.

 

(c)          Registration Rights Agreement. The Registration Rights Agreement
substantially in the form attached hereto as Exhibit D shall have been executed
and delivered by Purchaser.

 

9.          Miscellaneous

 

9.1           Governing Law. This Agreement shall be governed by and construed
under the laws of the State of Florida without giving effect to conflict of law
principles thereof. The parties agree that any action brought by either party
under or in relation to this Agreement, including without limitation to
interpret or enforce any provision of this Agreement, shall be brought in, and
each party agrees to and does hereby submit to the jurisdiction and venue of,
any state or federal court located in the County of Miami-Dade, Florida.

 

9.2           Survival. The representations, warranties, covenants and
agreements made herein shall survive the closing of the transactions
contemplated hereby. All statements as to factual matters contained in any
certificate or other instrument delivered by or on behalf of the Company
pursuant hereto in connection with the transactions contemplated hereby shall be
deemed to be representations and warranties by the Company hereunder solely as
of the date of such certificate or instrument. The representations, warranties,
covenants and obligations of the Company, and the rights and remedies that may
be exercised by Purchaser, shall not be limited or otherwise affected by or as a
result of any information furnished to, or any investigation made by or
knowledge of, any of Purchaser or Purchaser’s representatives.

 

9.3           Successors and Assigns. Except as otherwise expressly provided
herein, the provisions hereof shall inure to the benefit of, and be binding upon
the parties hereto and their respective successors, assigns, heirs, executors
and administrators and shall inure to the benefit of and be enforceable by each
person who shall be a holder of the Purchased Shares from time to time;
provided, however, that prior to the receipt by the Company of adequate written
notice of the transfer of any Purchased Shares specifying the full name and
address of the transferee, the Company may deem and treat the person listed as
the holder of such Purchased Shares in its records as the absolute owner and
holder of such Purchased Shares for all purposes.

 

23

 

  

9.4           Entire Agreement. This Agreement, the exhibits and schedules
hereto, the Registration Rights Agreement and the other documents delivered
pursuant hereto constitute the full and entire understanding and agreement
between the parties with regard to the subjects hereof.

 

9.5           Severability. In the event one or more of the provisions of this
Agreement should, for any reason, be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provisions of this Agreement, and this Agreement
shall be construed as if such invalid, illegal or unenforceable provision had
never been contained herein.

 

9.6           Amendment and Waiver. This Agreement may be amended or modified,
and the obligations of the Company and the rights of the holders of the
Purchased Shares under the Agreement may be waived, only upon the written
consent of the Company and holders of a majority of the Purchased Shares
purchased or agreed to be purchased pursuant to this Agreement.

 

9.7           Delays or Omissions. It is agreed that no delay or omission to
exercise any right, power or remedy accruing to any party, upon any breach,
default or noncompliance by another party under this Agreement or the
Registration Rights Agreement, shall impair any such right, power or remedy, nor
shall it be construed to be a waiver of any such breach, default or
noncompliance, or any acquiescence therein, or of or in any similar breach,
default or noncompliance thereafter occurring. It is further agreed that any
waiver, permit, consent or approval of any kind or character on any party’s part
of any breach, default or noncompliance under this Agreement or the Registration
Rights Agreement or any waiver on such party’s part of any provisions or
conditions of the Agreement or the Registration Rights Agreement must be in
writing and shall be effective only to the extent specifically set forth in such
writing. All remedies, either under this Agreement, the Registration Rights
Agreement, by law, or otherwise afforded to any party, shall be cumulative and
not alternative.

 

9.8           Notices. All notices required or permitted hereunder shall be in
writing and shall be deemed effectively given: (a) upon personal delivery to the
party to be notified, (b) when sent by confirmed electronic mail, telex or
facsimile if sent during normal business hours of the recipient, if not, then on
the next business day, (c) five (5) days after having been sent by registered or
certified mail, return receipt requested, postage prepaid, or (d) one (1) day
after deposit with a nationally recognized overnight courier, specifying next
day delivery, with written verification of receipt. All communications shall be
addressed as follows:

 

if to Purchaser, at the address set forth on the signature page hereof attached
hereto, with a copy (such copy not to constitute notice to the Company
hereunder) to:

 

Kendall, Koenig & Oelsner PC

999 Eighteenth Street, Suite 1825

Denver, CO 80202

Attn: Carlos Cruz-Abrams, Esq.

 

24

 

  

or at such other address or electronic mail address as the Company or Purchaser
may designate by 10 days advance written notice to the other parties hereto.

 

9.9           Expenses. Each party shall pay all costs and expenses that it
incurs with respect to the negotiation, execution, delivery and performance of
the Agreement.

 

9.10         Attorneys’ Fees. In the event that any suit or action is instituted
under or in relation to this Agreement, including without limitation to enforce
any provision in this Agreement, the prevailing party in such dispute shall be
entitled to recover from the losing party all fees, costs and expenses of
enforcing any right of such prevailing party under or with respect to this
Agreement, including without limitation, such reasonable fees and expenses of
attorneys and accountants, which shall include, without limitation, all fees,
costs and expenses of appeals.

 

9.11         Titles and Subtitles. The titles of the sections and subsections of
the Agreement are for convenience of reference only and are not to be considered
in construing this Agreement.

 

9.12         Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which together
shall constitute one instrument.

 

9.13         Broker’s Fees. Each party hereto represents and warrants that no
agent, broker, investment banker, person or firm acting on behalf of or under
the authority of such party hereto is or will be entitled to any broker’s or
finder’s fee or any other commission directly or indirectly in connection with
the transactions contemplated herein. Each party hereto further agrees to
indemnify each other party for any claims, losses or expenses incurred by such
other party as a result of the representation in this Section 10.13 being
untrue.

 

9.14         Pronouns. All pronouns contained herein, and any variations
thereof, shall be deemed to refer to the masculine, feminine or neutral,
singular or plural, as to the identity of the parties hereto may require.

 

[The remainder of this page is intentionally left blank.]

 

25

 

  

IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
first indicated above.

 

  COMPANY:       NET TALK.COM, INC.       By: /s/Anastasios Kyriakides    Name:
ANASTASIOS KYRIAKIDES   Title: CEO          Address: 1080 NW 163rd Drive    
North Miami, FL 33169       PURCHASER:       TELESTRATA LLC       By: /s/Nadir
Aljazrawi   Name: NADIR ALJAZRAWI    Title: PRESIDENT         Address: 2060
Broadway, Suite 200     Boulder, CO 80302

 

 

 

 



[Signature Page to Restricted Stock Purchase Agreement]

 

 

 

  

EXHIBIT

DEFINITIONS

 

“Assets” means the Business and all properties, assets and rights of every kind,
nature and description whatsoever whether tangible or intangible, real, personal
or mixed, fixed or contingent, choate or inchoate, known or unknown, wherever
located (including accounts receivable, inventory, equipment, office furniture
and furnishings, trade names, trademarks and patents, securities, contracts,
agreements and licenses) of Company.

 

“Board” shall mean the Company’s Board of Directors.

 

“Business” means the telecommunications business operated by the Company as of
the date hereof.

 

“Material Adverse Effect” means a change, event, circumstance or effect,
individually or in the aggregate, that has had or could reasonably be expected
to have a material adverse effect on the Business, operations, Assets, condition
(financial or otherwise), results of operations or prospects of the Company or
the Business as now conducted, but excluding (a) any change, event, circumstance
or effect to the extent resulting from or relating to general economic
conditions or general effects on the industry in which the Business is primarily
engaged (including as a result of an outbreak or escalation of hostilities
involving the United States or the declaration by the United States of a
national emergency or war, or the occurrence of any other calamity or crisis
(including any act of terrorism) or any changes in financial, political or
economic conditions in the United States or elsewhere), in each case that does
not affect the Business materially disproportionately to peer participants in
the Company’s industry; and (b) any existing event, occurrence, or circumstance
with respect to which Purchaser has actual knowledge as of the date hereof.

 

“Owner” shall mean Purchaser and all subsequent holders of the Purchased Shares
who derive their chain of ownership through a Permitted Transfer from Purchaser.

 

“Recapitalization” shall mean any stock split, stock dividend, recapitalization,
combination of shares, exchange of shares or other change affecting the
Company’s outstanding Common Stock as a class without the Company’s receipt of
consideration.

 

“Reorganization” shall mean any of the following transactions:

 

(i)          merger or consolidation in which the Company is not the surviving
entity,

 

(ii)         a sale, transfer or other disposition of all or substantially all
of the Company’s assets,

 

A-1

 

  

(iii)        a reverse merger in which the Company is the surviving entity but
in which the Company’s outstanding voting securities are transferred in whole or
in part to a person or persons different from the persons holding those
securities immediately prior to the merger, or

 

(iv)        any transaction effected primarily to change the state in which the
Company is incorporated or to create a holding company structure.

 

“Subsidiary” shall mean any corporation (other than the Company) in an unbroken
chain of entities beginning with the Company, provided each entity (other than
the last) in the unbroken chain owns, at the time of the determination, stock
possessing 50% or more of the total combined voting power of all classes of
stock in one of the other corporations in such chain.

 

“Transaction Documents” means this Agreement, the Registration Rights Agreement,
and all other contracts, instruments and certificates contemplated hereunder to
be delivered by any party hereto at or before the Closing.

 

A-2

 

  

EXHIBITS B-1 and B-2

 

SECURED CONVERTIBLE PROMISSORY NOTES

 

(see attached)

 

B-1

 

  

EXHIBIT C

 

FORM OF WARRANT

 

THIS WARRANT AND THE UNDERLYING SECURITIES HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”). THEY MAY NOT BE SOLD, OFFERED
FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT AS TO SUCH SECURITIES UNDER THE ACT OR AN OPINION OF COUNSEL
SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED UNDER THE ACT
OR RECEIPT OF A NO-ACTION LETTER FROM THE SECURITIES AND EXCHANGE COMMISSION.

 

Net Talk.com, Inc.

WARRANT TO PURCHASE COMMON STOCK

No. W-1 March 11, 2014

Void After March 11, 2015

 

This Certifies That, for value received, Telestrata LLC, with its principal
office at 2060 Broadway, Suite 200, Boulder, Colorado 80302, or assigns (the
“Holder” or “Purchaser”), is entitled to subscribe for and purchase at the
Exercise Price (defined below) from Net Talk.com, Inc., a Delaware corporation,
with its principal office at 1100 N.W. 163rd Drive, North Miami, Florida 33169
(the “Company”), a number of shares of Common Stock of the Company equal to
twenty percent (20%) of the Common Stock of the Company on the date that this
Warrant is exercised by Holder (the “Common Stock”), as provided herein.

 

This Warrant (“Warrant”) is the Warrant referred to in and is executed and
delivered in connection with that certain Restricted Stock and Warrant Purchase
Agreement, dated as of March 11, 2014 and executed by the Company and the
Holder, among others (as the same may from time to time be amended, modified or
supplemented or restated, the “Purchase Agreement”). Additional rights and
obligations of the Holder are set forth in the Purchase Agreement.

 

1.          Definitions. As used herein, the following terms shall have the
following respective meanings:

 

“Exercise Period” shall mean the time period commencing with the date of this
Warrant and ending one year later, unless earlier terminated pursuant to Section
5.2.

 

“Exercise Price” shall mean $0 per share.

 

“Exercise Shares” shall mean the shares of the Company’s Common Stock issuable
upon exercise of this Warrant.

 

C-1

 

  

2.          Exercise of Warrant.

 

2.1           Exercise. The rights represented by this Warrant may be exercised
by the Holder in whole or in part at any time during the Exercise Period. To
exercise this Warrant, the Holder shall deliver to the Company the following:

 

(a)                    An executed notice of exercise in the form attached
hereto (a “Notice of Exercise”); and

 

(b)                    This Warrant.

 

2.3           Issuance of Certificates. Upon the exercise of the rights
represented by this Warrant, a certificate or certificates for the Exercise
Shares so purchased, registered in the name of the Holder or persons affiliated
with the Holder, if the Holder so designates, shall be issued and delivered to
the Holder within five (5) business days of the receipt of the executed Notice
of Exercise and this Warrant. In the event that this Warrant is being exercised
for less than all of the then current number of Exercise Shares purchasable
hereunder, the Company shall, concurrently with the issuance by the Company of
the number of Exercise Shares for which this Warrant is then being exercised,
issue a new Warrant, in substantially the form hereof, exercisable for the
remaining number of Exercise Shares purchasable hereunder.

 

The person in whose name any certificate or certificates for Exercise Shares are
to be issued upon exercise of this Warrant shall be deemed to have become the
holder of record of such shares on the date on which this Warrant was
surrendered, irrespective of the date of delivery of such certificate or
certificates, except that, if the date of such surrender is a date when the
stock transfer books of the Company are closed, such person shall be deemed to
have become the holder of such shares at the close of business on the next
succeeding date on which the stock transfer books are open.

 

3.             Covenants of the Company.

 

3.1.          Covenants as to Exercise Shares. The Company covenants and agrees
that all Exercise Shares that may be issued upon the exercise of the rights
represented by this Warrant will, upon issuance, be validly issued and
outstanding, fully paid and nonassessable, and free from all taxes, liens and
charges with respect to the issuance thereof. The Company further covenants and
agrees that the Company will at all times during the Exercise Period, have
authorized and reserved, free from preemptive rights, a sufficient number of
shares of its Common Stock to provide for the exercise of the rights represented
by this Warrant. If at any time during the Exercise Period the number of
authorized but unissued shares of Common Stock shall not be sufficient to permit
exercise of this Warrant, the Company will take such corporate action as may, in
the opinion of its counsel, be necessary to increase its authorized but unissued
shares of Common Stock to such number of shares as shall be sufficient for such
purposes.

 

3.2.          No Impairment. Except and to the extent as waived or consented to
by the Holder, the Company will not, by amendment of its Certificate of
Incorporation or through any reorganization, transfer of assets, consolidation,
merger, dissolution, issue or sale of securities or any other voluntary action,
avoid or seek to avoid the observance or performance of any of the terms to be
observed or performed hereunder by the Company, but will at all times in good
faith assist in the carrying out of all the provisions of this Warrant and in
the taking of all such action as may be necessary or appropriate in order to
protect the exercise rights of the Holder against impairment.

 

C-2

 

  

3.3.          Notices of Record Date. In the event of any taking by the Company
of a record of the holders of any class of securities for the purpose of
determining the holders thereof who are entitled to receive any dividend (other
than a cash dividend which is the same as cash dividends paid in previous
quarters) or other distribution, the Company shall mail to the Holder, at least
ten (10) days prior to the date specified herein, a notice specifying the date
on which any such record is to be taken for the purpose of such dividend or
distribution.

 

3.4.          Notice of Expiration. If this Warrant has not been fully exercised
on or before the date thirty (30) days prior to the end of the Exercise Period,
the Company shall thereafter provide Holder with at least twenty (20) days
advance written notice of the date on which this Warrant is to expire. If the
Company fails to provide such notice, the Exercise Period shall be extended
until the date thirty (30) days after the date said notice is provided to
Holder.

 

4.          Representations, Warranties and Covenants of Holder.

 

4.1.          Acquisition of Warrant for Personal Account. The Holder represents
and warrants that it is acquiring the Warrant solely for its account for
investment and not with a view to or for sale or distribution of said Warrant or
any part thereof, other than potential transfers between affiliates (including
affiliated funds). The Holder also represents that the entire legal and
beneficial interests of the Warrant and Exercise Shares the Holder is acquiring
is being acquired for, and will be held for, its account only.

 

4.2.          Securities Are Not Registered.

 

(a)          The Holder understands that the Warrant and the Exercise Shares
have not been registered under the Securities Act of 1933, as amended (the
“Act”) on the basis that no distribution or public offering of the stock of the
Company is to be effected. The Holder realizes that the basis for the exemption
may not be present if, notwithstanding its representations, the Holder has a
present intention of acquiring the securities for a fixed or determinable period
in the future, selling (in connection with a distribution or otherwise),
granting any participation in, or otherwise distributing the securities. The
Holder has no such present intention, other than potential transfers between
affiliates (including affiliated funds).

 

(b)          The Holder recognizes that the Warrant and the Exercise Shares must
be held indefinitely unless they are subsequently registered under the Act or an
exemption from such registration is available.

 

(c)          The Holder is aware that neither the Warrant nor the Exercise
Shares may be sold pursuant to Rule 144 adopted under the Act unless certain
conditions are met, including, among other things, the existence of a public
market for the shares, the availability of certain current public information
about the Company, the resale following the required holding period under Rule
144 and the number of shares being sold during any three month period not
exceeding specified limitations. Holder is aware that the conditions for resale
set forth in Rule 144 have not been satisfied and that the Company presently has
no plans to satisfy these conditions in the foreseeable future.

 

C-3

 

  

4.3.          Disposition of Warrant and Exercise Shares.

 

(a)          The Holder further agrees not to make any disposition of all or any
part of the Warrant or Exercise Shares in any event unless and until:

 

(i)          The Company shall have received a letter secured by the Holder from
the Securities and Exchange Commission stating that no action will be
recommended to the Commission with respect to the proposed disposition; or

 

(ii)         There is then in effect a registration statement under the Act
covering such proposed disposition and such disposition is made in accordance
with said registration statement; or

 

(iii)        The Holder shall have notified the Company of the proposed
disposition and shall have furnished the Company with a statement briefly
describing the circumstances surrounding the proposed disposition, together with
a written opinion of such holders counsel, if requested by the Company, to the
effect that such offer, sale or other disposition may be effected without
registration or qualification (under the Act as then in effect or any federal or
state law then in effect); provided, however, that such statement will not be
required if the disposition is permitted under Rule 144 of the Act.

 

(b)          Notwithstanding the provisions of paragraph (a) above, the Holder
may assign this Warrant and the Exercise Shares to (i) any partner or retired
partner of the Holder if Holder is a partnership, (ii) any member or former
member of the Holder if Holder is a limited liability company, (iii) any
affiliate, including affiliated funds or (iv) any family member or trust for the
benefit of the Holder if the Holder is an individual; provided that the Company
is given written notice thereof.

 

(c)          The Holder is an “accredited investor” as defined in Regulation D
promulgated under the Act.

 

(d)          The Holder understands and agrees that all certificates evidencing
the shares to be issued to the Holder may bear the following legend:

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933 AS AMENDED. THEY MAY NOT BE SOLD, OFFERED FOR SALE,
PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS
TO THE SECURITIES UNDER SAID ACT OR AN OPINION OF COUNSEL SATISFACTORY TO THE
COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED.”

 

C-4

 

  

5.          Acquisition. Upon the written request of the Company, Holder agrees
that, in the event of an Acquisition, either (a) Holder shall exercise its
purchase right under this Warrant and such exercise will be deemed effective
immediately prior to the consummation of such Acquisition or (b) if Holder
elects not to exercise the Warrant, this Warrant will expire upon the
consummation of such Acquisition. The Company shall provide the Holder with
written notice of its request relating to the foregoing (together with such
reasonable information as the Holder may request in connection with such
contemplated Acquisition giving rise to such notice), which is to be delivered
to Holder not less than ten (10) days prior to the closing of the proposed
Acquisition. For the purpose of this Warrant, "Acquisition" means any
consolidation or merger of the Company with or into any other corporation or
other entity or person, or any other corporate reorganization, in which the
stockholders of the Company immediately prior to such consolidation, merger or
reorganization, own less than fifty percent (50%) of the voting power of the
surviving entity immediately after such consolidation, merger or reorganization;
(b) any transaction or series of related transactions to which the Company is a
party in which in excess of fifty percent (50%) of the Company’s voting power is
transferred or (c) a sale, lease, license or other disposition of all or
substantially all of the assets of the Company; provided that an “Acquisition”
shall not include (i) any consolidation or merger effected exclusively to change
the domicile of the Company, or (ii) any transaction or series of transactions
principally for bona fide equity financing purposes in which cash is received by
the Company or indebtedness of the Company is cancelled or converted or a
combination thereof.

 

6.          Fractional Shares. No fractional share shall be issued upon the
exercise of this Warrant as a consequence of any adjustment pursuant hereto. All
Exercise Shares (including fractions) issuable upon exercise of this Warrant may
be aggregated for purposes of determining whether the exercise would result in
the issuance of any fractional share. If, after aggregation, the exercise would
result in the issuance of a fractional share, the Company shall, in lieu of
issuance of any fractional share, pay the Holder otherwise entitled to such
fraction a sum in cash equal to the product resulting from multiplying the then
current fair market value of an Exercise Share by such fraction.

 

7.          Stockholder Rights. This Warrant shall entitle the Holder to the
same voting rights as a stockholder of the Company as though the Exercise Shares
were actually held by the Holder at the time of any Company stockholder vote.

 

8.          Transfer of Warrant. Subject to applicable laws, this Warrant and
all rights hereunder are transferable, by the Holder in person or by duly
authorized attorney, upon delivery of this Warrant and the form of assignment
attached hereto to any transferee designated by Holder.

 

9.          Lost, Stolen, Mutilated or Destroyed Warrant. If this Warrant is
lost, stolen, mutilated or destroyed, the Company may, on such terms as to
indemnity or otherwise as it may reasonably impose (which shall, in the case of
a mutilated Warrant, include the surrender thereof), issue a new Warrant of like
denomination and tenor as the Warrant so lost, stolen, mutilated or destroyed.
Any such new Warrant shall constitute an original contractual obligation of the
Company, whether or not the allegedly lost, stolen, mutilated or destroyed
Warrant shall be at any time enforceable by anyone.

 

C-5

 

  

10.         Notices, etc. All notices required or permitted hereunder shall be
in writing and shall be deemed effectively given: (a) upon personal delivery to
the party to be notified, (b) when sent by confirmed telex or facsimile if sent
during normal business hours of the recipient, if not, then on the next business
day, (c) five (5) days after having been sent by registered or certified mail,
return receipt requested, postage prepaid, or (d) one (1) day after deposit with
a nationally recognized overnight courier, specifying next day delivery, with
written verification of receipt. All communications shall be sent to the Company
at the address listed on the signature page and to Holder at the address listed
on the first page of this Warrant or at such other address as the Company or
Holder may designate by ten (10) days advance written notice to the other
parties hereto.

 

11.         Amendment. Any term of this Warrant may be amended or waived with
the written consent of the Company and the Holder.

 

12.         Acceptance. Receipt of this Warrant by the Holder shall constitute
acceptance of and agreement to all of the terms and conditions contained herein.

 

Governing Law. This Warrant and all rights, obligations and liabilities
hereunder shall be governed by the laws of the State of New York.

 

[Remainder of Page Intentionally Left Blank]

 

C-6

 

  

In Witness Whereof, the Company has caused this Warrant to be executed by its
duly authorized officer as of March 11, 2014.

 

  Net Talk.com, Inc.       By: /s/Anastasios Kyriakides   Name: ANASTASIOS
KYRIAKIDES   Title: CEO         Address: 1080 NW 163RD DRIVE           MIAMI, FL
33169

 

C-7

 

 

EXHIBIT D

 

Registration Rights Agreement

 

D-1

 

  

EXHIBIT E

 

Form of Secured Promissory Note

 

E-1

 

 

